—In an action to cancel certain fraudulently-obtained mortgages and recover damages for fraud, the third-party defendant Alberna Marcelle, a/k/a Anita Marcelle, appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated March 30, 1999, which denied her motion for summary judgment dismissing the third-party complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court properly denied her motion for summary judgment dismissing the third-party complaint insofar as asserted against her. There are triable issues of fact as to her role in the procurement of the subject mortgages (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Zuckerman v City of New York, 49 NY2d 557).
The appellant’s remaining contentions are without merit. Thompson, J. P., S. Miller, Plorio and Schmidt, JJ., concur.